DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Alexander et al. (U.S. 8,565,906). 
Regarding claims 1 and 11, Alexander discloses a computer implemented method of dynamically generating a music clip for rendering at each of a plurality of client devices corresponding to each of a plurality of players in a multiplayer gaming network, (“a user participating in a social environment, such as a multiplayer gaming environment that involves intense war scenarios, may hear suspenseful music during a battle scene”, col. 1, lines 20 – 23), wherein the multiplayer gaming network comprises at least one game server in data communication with the plurality of client devices located remote from each other, (fig. 1), the method comprising receiving, in the at least one game server, player data corresponding to each of said plurality of players, wherein said player data is received from a plurality of (“individual music profiles (e.g., individual statistical models) associated with the users of the social environment”, col. 1, lines 63 – 64), generating, in the at least one game server, event data based on data indicative of a player's engagement with one or more virtual elements during gameplay and based on data associated with each of said one or more virtual elements, classifying, in the at least one server, the event data into two or more event profiles (“the audio manager 150 may identify a selection of intense audio segments during an action sequence”, col. 7, lines 62 – 63), generating the music clip based on at least one of the two or more event profiles and at least one of the one or more player profiles; and transmitting the generated music clip to at least one of the plurality of client devices, (“as another example the audio manager 150 may identify a selection of mellow or slower paced audio segments for less intense and casual situations in the social environment”, col. 7, lines 64 – 67). 
Regarding claims 2, 3, 12, and 13, Alexander discloses generating the music clip by identifying a mood based on the at least one of the two or more event profiles and the at least one of the one or more player profiles, (“the audio manager 150 may identify a selection of mellow or slower paced audio segments for less intense and casual situations in the social environment”, col. 7, lines 64 – 67).
Regarding claims 4 and 14, Alexander discloses wherein the one or more elements comprise beat, meter, tempo, syncopation, rhythm, dynamics, melody, intensity, theme, harmony, chord, progression, consonance, dissonance, key, tonality, register, range, instrumentation, tone color, texture, monophonic, homophonic, polyphonic, imitation, form, pitch, duration, loudness, timbre, sonic texture or spatial location, (“The audio attributes 122 are indicative of the content of the audio segments (e.g., tempo, rhythm, etc.) and/or the user preferences related to the particular audio segment”, col. 8, lines 50 – 53). 
(“the audio manager 150 may identify a selection of mellow or slower paced audio segments for less intense and casual situations in the social environment”, col. 7, lines 64 – 67).
Regarding claims 6, 7, 16, and 17, Alexander discloses generating the music clip by implementing at least one machine learning model using the at least one of the two or more event profiles and the at least one of the one or more player profiles, (“individual music profiles (e.g., individual statistical models) associated with the users of the social environment”, col. 1, lines 63 – 64). 
Regarding claims 8 and 18, Alexander discloses wherein said data indicative of the player's engagement with said one or more virtual elements is received from a game module of the player's client device, (“a user participating in a social environment, such as a multiplayer gaming environment that involves intense war scenarios, may hear suspenseful music during a battle scene”, col. 1, lines 20 – 23).
Regarding claims 9 and 19, Alexander discloses wherein said two or more player profiles comprise a beginner level of skill and/or experience, an enthusiast level of skill and/or experience, and an expert level of skill and/or experience, (“the performance metric may measure the level of skill of a user 108 or how well the user 108 is performing in the social environment”, col. 9, lines 28 – 30). 
Regarding claims 10 and 20, Alexander discloses wherein the two or more event profiles comprise a first event profile representative of a low value of the player's engagement, a second event profile representative of a medium value of the player's engagement, and a third event profile representative of a high value of the player's engagement, (“as another example the audio manager 150 may identify a selection of mellow or slower paced audio segments for less intense and casual situations in the social environment”, col. 7, lines 64 – 67). 
                                                        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/                Examiner, Art Unit 3715   

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715